DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "wherein at least one of the lid members, other than the line distribution board, has an insulating cap fixed thereto".  There is insufficient antecedent basis for this limitation in the claim. Parent claim 4 recites the limitation “wherein at least one of the lid members is a line distribution board”. It has not been established that one of the lid members is not a line distribution board (“at least one of the lid members” as recited in claim 4 can mean both lid members are line distribution boards).
Claim 7 recites “wherein the external-device connecting connector comprises at least two external-device connecting connectors attached to the line distribution board.” There is insufficient antecedent basis for this limitation in the claim. Parent claim 4 recites the limitation “wherein at least one of the lid members is a line distribution board including: an external-device connecting connector”. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites “the robot according to claim 4, wherein one of the lid members is the line distribution board member.” Parent claim 4 recites, inter alia” wherein at least one of the lid members is a line distribution board”. Since “at least one of the lid members” has the same scope as “one of the lid members” (the examiner notes parent independent claim 1 uses in its preamble the open-ended language of “comprising”), claim 8 does not further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7-11, as best understood, is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hahakura (US PGPub 2015/0321344).
Re Claim 1. A robot comprising: a robot main body having at least two openings (at 50 and 22a in Fig. 2) passing through an outer wall thereof in a wall thickness direction; and a cable (30; Fig. 2) routed in an interior of the robot main body, wherein the cable includes branch cables (30a, 30b), each of which is split off from a trunk cable of the cable in a vicinity of each of the openings (Fig. 2).
Re Claim 2. The robot according to claim 1, further comprising: internal connectors each attached to a tip of each of the branch cables, wherein each of the internal connectors can be connected via corresponding one of the openings to an external device that is fixed to an external surface of the robot main body. (Para. [0048], [0075])
Re Claim 3. The robot according to claim 2, further comprising: lid members (Fig. 2 - 51 & 22A) that are detachably attached to the respective openings in the robot main body and that close the respective openings.
Re Claim 4. The robot according to claim 3, wherein at least one of the lid members is a line distribution board including: an external-device connecting connector (31a, 31b, [0048], [0075]) that is fixed with a connection surface thereof being exposed on one lateral surface of the line distribution board; and a relay connector (31a, 31b, [0048], [0075].) that is disposed on an other lateral surface side of the line distribution board that is connected to the external-device connecting connector, and that can be connected to one of the internal connectors.
Re Claim 7, as best understood. The robot according to claim 4, wherein the external- device connecting connector comprises at least two external- device (D1 and D2) connecting connectors attached to the line distribution board. (para. [0050])
Re Claim 8. The robot according to claim 4, wherein one of the lid members is the line distribution board (Fig.2 - cover 51 is flat, and so is a board, and holds connector 31b, so may be considered a line distribution board).
Re Claim 9. The robot according to claim 2, wherein each of the internal connectors is fixed to a corresponding one of the openings. ([0048], [0075])
Re Claim 10. The robot according to claim 4, wherein the internal connectors include connection interfaces with the same external device or connection interfaces with the same relay connector (para. [0075]. The wiring may be a LAN cable. LAN cables and connectors are standardized, and so the connectors 31a and 31b - the wiring 30 is LAN - will have the same interface).
Re Claim 11. The robot according to claim 1, wherein the trunk cable and the branch cables are separated from each other, and end sections of electroconductive wire portions of the branch cables are connected to an electroconductive wire portion of the trunk cable. (Fig. 2 - cable 30 splits -i.e. separates- 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahakura in view of Edsinger (US 2014/0379129).
Re claim 5
Hahakura discloses all claim limitations, see above, but is silent to the at least two openings having a same shape.
Edsinger teaches at least two openings having a same shape (para. [0032] - “identical holes”), for the purpose of allowing the easy swapping of modular components (para. [0032], abstract).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Hahakura such that at least two openings have a same shape, as taught by Edsinger, for the purpose of allowing the easy swapping of modular components.


Re claim 6
Hahakura discloses all claim limitations, see above, but does not disclose at least one of the lid members, other than the line distribution board, has an insulating cap fixed thereto, and the insulating cap covers a connection surface of a corresponding one of the internal connectors.
Edsinger teaches at least one of the lid members, other than the line distribution board, has an insulating cap (cover - para. [0030]; Fig. 1 104a, 104b, 104c, 104e) fixed thereto, and the insulating cap covers a connection surface of a corresponding one of the internal connectors (260; Fig. 2C; para. [0037]), for the purpose of sealing an opening when not in use (para. [0030]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412.  The examiner can normally be reached on Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GREGORY T PRATHER/Examiner, Art Unit 3658                                                                                                                                                                                                        
/THOMAS A MORRISON/Primary Examiner, Art Unit 3658